Taliaferro, J.,
dissenting. I adhere, to what I conceive to have been the construction heretofore given by this court to the monition act of 1834, ree.naeted in 1855. It has been held to relate only toinformalities in decrees ordering or proceedings connected with judicial-sales ; it extends but to matters of form, and not to those dehors the *547proceedings. 10 La. 590. In Robert et al. v. W. W. Brown et al., 14 An. 597, where the question was as to the validity of a sale made without an order of court, and the prescription of five years under the act of 1834, reenacted in 1855, was set up in bar of tbe plaintiff’s claim to tbe property, the court was of the opinion “that this statute does not cure the total want of authority to sell, but merely irregularities and informalities in the execution of the decree or other sufficient authority to sell.” The scope and purpose of the monition law, I thiuk, are clearly defined by Chief Justice Eustis in tbe ease of the City Bank of New Orleans v. Walden, 1 An. 46. The learned judge said : “The monition act of 1834, under which the present proceedings are instituted, was passed for the protection of Iona fide purchasers at judicial sales from litigation concerning matters of form, a non-o.bservance of which by public officers frequently exposed purchasers to unreasonable and vexatious suits. The difficulty of administering and preserving proofs of the observance of formalities rendered eases of this kind, in the hands of the unscrupulous, the instruments of great annoyance and expense to those who had purchased and paid for property exposed for sale under the authority of our courts. This law relates to informalities in the decrees under which judicial sales are made, and to irregular, illegal and defective proceedings connected with the sales. We do not understand the operation of this act to extend beyond matters of form, nor that it purports to operate on any matter dehors the proceedings.” See also 2 An. 208.
In the case now before us I think there was a sale made of the plaintiff’s land without even the shadow of authority. The injunction taken out by the plaintiff to prevent the sale of her property, commanded the sheriff not to make sale of it. He was directed both by the plaintiff’s agent and her attorney at law not to proceed with the sale. These directions were disregarded. It is said on the part of the defendants Gilmer and White, that these instructions from the agent and the attorney at law were verbal, and that the sheriff was not bound to regard them. I know oí no law requiring such instructions to be given in writing under pain of nullity. The judgment creditor has the right to control his judgment and may, uuder the rules oi the law, give directions as to the time of its execution. The sheriff, who is the mere minister of the law, has no discretion in such a case, and must regard the wishes of the creditor controlling the judgment when instructed to suspend or postpone a sale of the debtor’s property. The views here expressed are, I think, lully borne out and sustained by the decision of this court in the case of Williams v. Gallien, 1 Rob., p. 95. In that case a sale of valuable property was made in disregard of the plaintiff’s repeated instructions to forbear selling the defendant’s property, even after he had seen the sheriff’s advertisement oi sale. • *548In that case Judge Martin, the organ of the court, held that the judgment was the property of the plaintiff, and that the sheriff had no right in violation of the orders of the plaintiff or his attorney to sell the1 property seized, and the sale was annulled. The doctrine announced in that case was again asserted distinctly in a parallel case in 9 Robinson,„p. 77, Spencer, tutrix, v. Conrad, administrator.
There are two defects existing in the proceedings by which the sale in question was effected that, in my judgment, can not be referred to the class of “irregularities and informalities” that may be cured by monition, and these are want of authority in the sheriff to sell, and want of description of the property sold. In regard to the litter I quote the authority of the case of Dodeman v. Barrow, 10 An., p. 193, and the case of M. Gernon v. W. W. Handlin, 19 An. 25, and also the case of Brooks v. Workman, 22 An. 491.
I think the judgment of the district court should be affirmed.